Citation Nr: 1616953	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for systemic arthritis.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2009 and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Veteran was afforded a videoconference hearing before the undersigned.  The Veteran submitted additional documentary evidence in April 2016, but it is not relevant to the issue finally decided herein.

The issues of service connection for diabetes mellitus, an eye disability, a prostate disability, a left shoulder disability, a right shoulder disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosis of systemic arthritis has not been shown during the pendency of the appeal.

CONCLUSION OF LAW

The criteria for entitlement to service connection for systemic arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in August 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Review of the record shows that the Veteran has been diagnosed as having degenerative joint disease of the knees; the left knee is addressed in the Remand section below.  However, the Veteran specifically claimed service connection for systemic arthritis, which has not been diagnosed at any time during the appeal period.  The Veteran was afforded a VA examination in August 2012.  The examiner found that the Veteran did not have or had ever been diagnosed with inflammatory, autoimmune, crystalline, or infectious arthritis or dysbaric osteonecrosis.  X-rays did not show systemic arthritis and the examiner stated that after a thorough physical examination and review of the x-ray studies, there was no diagnosis present. 

In consideration of the evidence of record, a diagnosis of systemic arthritis has not been shown during the pendency of the appeal.  The Board finds the August 2012 VA examiner's finding that there is no systemic arthritis persuasive as to this element of the claim.  The finding was based on a review of the Veteran's history and an examination with testing to determine whether systemic arthritis is present.

Moreover, this disease is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Thus, in this specific case, the Veteran's assertion on its own that he has systemic arthritis is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of systemic arthritis at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of systemic arthritis; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for systemic arthritis is denied.


REMAND

The Veteran's claims for diabetes mellitus and a prostate disability as secondary to exposure to Agent Orange must be further developed.  The Veteran claims that he was exposed to Agent Orange during his service in Korea while playing baseball as they traveled around for games, which included games in the demilitarization zone (DMZ).  VA has determined that there was significant use of herbicides in the DMZ in Korea for the purpose of eliminating vegetation and ground cover for security purposes.  Personnel records reflect that the Veteran served in Korea from May 1967 to July 1968 in the 2nd battalion 71st artillery as a Hawk missile crewman and played baseball.  Development is necessary to determine whether the Veteran was exposed to Agent Orange during his time playing baseball in Korea.  

The Veteran claims that his eye disability is secondary to his diabetes mellitus.  As diabetes mellitus is being remanded in this appeal could have an impact on the outcome of the issue of service connection for an eye disability, that issue is considered intertwined.  As such, the Board finds that the eye disability issue should be remanded.

Additionally, the evidence of record shows that the Veteran has been receiving treatment for his diagnosed glaucoma from an ophthalmologist; however, these records are not contained in the claims file.  The evidence of record is insufficient to decide the material issues of fact of the claim and further factual development is needed.  Thus, the Board finds it necessary to remand the case.

Finally, the Veteran was afforded a VA examination for his claimed left knee, right shoulder and left shoulder disabilities.  The examiner noted that the Veteran had injured his left knee and shoulders prior to service and provided negative opinions based, in part, on the lack of continuity of treatment as opposed to symptoms.  Also, the examiner failed to provide an adequate opinion as to whether the Veteran had pre-existing disabilities that were aggravated by service.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities, including ophthamologist treatment.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Take all action required by the M21-1 with regard to claims such as this one involving claimed exposure to Agent Orange in Korea during the Vietnam Era, including VBA Manual M21-1, IV.ii.1.H.4.

In particular, request that the approximate dates, location, and nature of the Veteran's alleged exposure to herbicides while stationed in Korea.  Also, the JSRRC should attempt to verify the nature of his duties in the occupational specialty as a Hawk missile crewman and baseball player and whether such duties would have placed him near the DMZ. 

3.  Thereafter, produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure in Korea.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his left knee, right shoulder, and left shoulder disabilities.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee, right shoulder, and left shoulder disabilities are related to active service.  

The VA examiner is also asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had any left knee, right shoulder, and left shoulder disabilities that existed prior to his active military service.  If he did, the examiner is asked to identify it/them and opine whether there is clear and unmistakable evidence that the disabilities were NOT aggravated beyond its natural progression during the Veteran's active military service.  

The examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The examiner must consider the Veteran's lay statements concerning symptoms he experienced and cannot discount these statements solely because of lack of corroborating treatment records.  

The examination report must include a complete rationale for all opinions expressed.  

5.  After the above development and any additional development required has been completed readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


